                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: David T. Schwartz                             :      Chapter 13
                                                     :
                      Debtor.                        :      Case No.: 5:18-bk-03820


                                           ORDER

       AND NOW, upon consideration of the Motion to Suspend Trustee Payments and, in

the absence of objection and, good cause existing for the approval thereof,

       IT IS HEREBY ORDERED that the Motion to Suspend Payments for a period of

ninety (90) is hereby approved.



            Dated: June 2, 2020                     By the Court,


                                                    Robert N. Opel, II, Bankruptcy Judge   BI




Case 5:18-bk-03820-RNO          Doc 38 Filed 06/02/20 Entered 06/03/20 11:39:31                 Desc
                                Main Document    Page 1 of 1
